DETAILED ACTION
This office action is in response to applicant’s filing dated December 14, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 8, 9, 13-17, and 19-25 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 14, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 8, 9, 16, and 17; cancelation of claim(s) 3-7, 11, 12, and 18; and addition of new claim(s) 19-25. 
Applicants elected without traverse Group I, drawn to a method of treating or preventing an Aβ-modulated disease or disorder in a mammal, the method comprising administering to the mammal a therapeutically effective amount of a Pyk2 inhibitor as the elected invention and a small molecule, tamatinib, as the elected Pyk2 inhibitor species; Alzheimer’s disease as the elected Aβ-modulated disease or disorder species; and a formulation species comprising at least one additional agent, memantine in the reply filed on April 2, 2020.  The requirement is still deemed proper.  
Examiner notes that the amended claims no longer read on the elected Pyk2 inhibitor species, tamatinib.  Thus, Examination has been expanded to encompass foretinib, [N-(3-fluoro-

    PNG
    media_image1.png
    150
    330
    media_image1.png
    Greyscale


Claims 1-17 are presently under examination as they relate to the elected species: tamatinib, memantine and Alzheimer’s disease; and expanded species: foretinib.

Priority
The present application is a national stage entry of PCT/US17/53418 filed on September 26, 2017 which claims benefit of US Provisional Application No. 62/399,626 filed on September 26, 2016.  The effective filing date of the instant application is September 26, 2016. 


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by 

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 13-17, and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zack et al (US 2015/0164906 A1, published June 18, 2015).
Regarding claim 1, Zack teaches a method for treating a neurodegenerative disease, disorder or condition in a subject in need thereof comprising administering a therapeutically effective amount of a compound of formula (I) (claim 1), wherein the compound of formula (I) is a compound of Formula (XIVa) (claim 4), wherein the compound of formula (XIVa) is foretinib (claim 5), wherein the neurodegenerative disease is Alzheimer’s disease (claim 11).  Zack 

    PNG
    media_image2.png
    262
    679
    media_image2.png
    Greyscale



Regarding claim 2, the prior art is silent regarding “preventing synaptic death or improving synaptic survival.”  However: “preventing synaptic death or improving synaptic survival” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (foretinib) is being administered to the same subjects (a subject suffering from Alzheimer’s disease). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “preventing synaptic death or improving synaptic survival,” by practicing the method taught by the prior art: “the administration of foretinib to a patient suffering from Alzheimer’s disease,” one will also be “preventing synaptic death or improving synaptic survival,” even though the prior art was not aware of it.

MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

	
	Regarding claims 8, 9, 19, and 20, Zack teaches he disclosed compositions and formulations include pharmaceutical compositions of compounds of Formula (I) alone [0106].

Regarding claims 10, 13, and 21, Zack teaches a suitable daily dose of a compound of Formula (I), or other compounds disclosed herein, will be that amount of the compound that is the lowest dose effective to produce a therapeutic effect; generally, doses of the compounds of Formula (I) will range from about 0.0001 to about 1000 mg per kilogram of body weight of the subject per day; in certain embodiments, the dosage is between about I ng/kg and about 500 mg/kg, more preferably between about 0.01 mg/kg and about 50 mg/kg; for example, in certain embodiments, a dose can be about 1, 5, 10, 15, 20, or 40 mg/kg/day.  The amounts taught by Zack are within the effective dose range as evidenced by the instant specification which teaches Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claims 14 and 22, Zack teaches the subject to be treated is desirably a human subject [0082].

Regarding claims 15 and 23, Zack teaches the compound of Formula (I) is administered to the subject by a method selected from the group consisting of oral, topical, parenteral, and systemic (claim 27).  

Regarding claims 16, 17, 24, and 25, Zack teaches the presently disclosed compounds of Formula (I) can be optionally combined with or administered in concert with each other or other agents known to be useful in the treatment of the relevant disease, disorder, or condition; in the treatment of Alzheimer’s disease, the present compounds can be administered with NMDA receptor antagonists (e.g. memantine) [0121]; and the presently disclosed pharmaceutical compositions and formulations include pharmaceutical compositions of compounds of Formula (I) alone or in combination with one or more additional therapeutic 

Thus, the teachings of Zack anticipate the method of claims 1, 2, 8-10, 13-17, and 19-25.

Conclusion
Claims 1, 2, 8-10, 13-17, and 19-25 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628